UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                              No. 97-10163



                      UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,


                                 VERSUS


                        HERNAN ENRIQUE BURGOS,

                                                   Defendant-Appellant.




           Appeal from the United States District Court
                For the Northern District of Texas
                             March 19, 1998


Before DAVIS, WIENER and PARKER, Circuit Judges.
PER CURIAM:

     Defendant-Appellant Hernan Enrique Burgos (“Burgos”) appeals

his conviction and sentence for mail fraud.        We affirm.

                       I. FACTS AND PROCEEDINGS

     A   fourteen    count   indictment      alleged     that   Burgos,   a

psychiatrist, knowingly billed certain insurance companies for

services that he did not provide to his patients who were insured

by the companies.    The insurance industry standardizes its billing

procedures through the use of five-digit codes.           The codes are a

shorthand language used by the insurance industry and the medical

                                   1
profession to describe a condition, treatment or procedure.               By

placing a code on a claim form, a doctor tells the insurance

company what type of service was rendered by the doctor.

     The indictment identified fourteen claims in which patients

were hospitalized in the Psychiatric Institute of Fort Worth during

1991 for periods ranging from ten days to six months.           The patients

were billed daily, including weekends and vacations, by Burgos,

using the code for individual psychotherapy, with the additional

descriptive phrase “daily hospital care.”             However, the patients

saw Burgos only a few times in the weeks or months during their

hospitalization.

     The    jury   convicted    Burgos    on   all   fourteen   counts.   At

sentencing, the district court determined that the amount of loss

was more than $800,000 but not more than $1.5 million, which

resulted in an eleven-level increase to his base offense level.

The court found that Burgos abused a position of trust, resulting

in a two level increase.       The court then found that, in addition to

the insurance companies, Burgos’s patients were victims of his

crime and that they were vulnerable victims, resulting in a two

level increase.     Based on an offense level of 23 and a criminal

history category of I, the district court sentenced Burgos at the

bottom of the guideline range to 46 months imprisonment, three

years supervised release and a $425,000 fine.

           II. VULNERABLE VICTIM UPWARD SENTENCE ADJUSTMENT

     Burgos challenges the upward adjustment to his total offense

level because his victims were vulnerable.             Review of sentences


                                      2
imposed under the guidelines is limited to a determination of

whether the sentence was imposed in violation of law, as a result

of an incorrect application of the guidelines, or was outside the

applicable guideline range and was unreasonable.         United States v.

Matovsky, 935 F.2d 719, 721 (5th Cir. 1991). Legal conclusions are

reviewed de novo, and findings of fact are reviewed for clear

error.   United States v. Fitzhugh, 984 F.2d 143, 146 (5th Cir.

1993).

     The guidelines provide:

     If the defendant knew or should have known that a victim
     of the offense was unusually vulnerable due to age,
     physical or mental condition, or that a victim was
     otherwise particularly susceptible to the criminal
     conduct, increase by 2 levels.

U.S.S.G. § 3A1.1(b). The determination that a victim is vulnerable

is a factual finding which the district court is best suited to

make.    United States v. Rocha, 916 F.2d 219, 244-45 (5th Cir.

1990).

a. Ex Post Facto

     Burgos first argues that the district court violated the Ex

Post Facto Clause by applying the 1995 version of the Sentencing

Guidelines rather than the 1991 version which was in effect when

the last offense was completed.          He contends that the earlier

version of the guidelines required the defendant to target his

victim specifically based on the victim’s vulnerability.

     Pursuant to § 1B1.11(a) and 1B1.11(b)(1), p.s., and 18 U.S.C.

§ 3553(a)(4)(A), a district court should apply the Guidelines in

effect   on   the   date   the   defendant   is   sentenced,   unless   the


                                     3
application of such Guidelines would violate the Ex Post Facto

Clause of the Constitution, in which event, the Guidelines in

effect on the date of the offense should be used.

       Here, sentencing occurred after the effective date of the 1995

Edition.    Amendment 521, effective November 1, 1995, redesignated

the vulnerable victim provision of the Guidelines, but it did not

change the text of the provision.        See U.S.S.G. App. C, amend. 521,

at 428-30. The application notes to § 3A1.1, however, were amended

to clarify the operation of § 3A1.1, specifically whether the

victim must have been targeted by the defendant.          Id. at 429.

       The Comment in the 1991 edition provided, “This adjustment

applies to offenses where an unusually vulnerable victim is made a

target of criminal activity by the defendant.” § 3A1.1, comment.

(n.1)(Nov. 1991). Amendment 521, inter alia, deleted that sentence

and replaced it with “Subsection (b) applies to offenses involving

an unusually vulnerable victim in which the defendant knows or

should have known of the victim’s unusual vulnerability.” § 3A1.1,

comment.   (n.2).    In   amending    the   commentary,   the    Sentencing

Commission explained that there had been some inconsistency in the

application of § 3A1.1 regarding whether the adjustment required

proof that the defendant had targeted the victim on account of the

victim’s vulnerability.    U.S.S.G. App. C, amend. 521, at 430.         The

Commission stated that the amendment thus served to clarify the

application of § 3A1.1 as to that issue.          Id.

       Relying on United States v. Stover, 93 F.3d 1379, 1386 (8th

Cir.    1996),   Burgos   argues     that   the   amendment     effectuated


                                     4
substantive changes which, if applied to Burgos, would violate the

Ex Post Facto Clause.        Stover recognized that in the Eighth

Circuit, prior to the amendment, the Government had to prove that

the defendant had targeted an unusually vulnerable victim.            Id. at

1384.   Amendment 521 was a substantive change in that circuit

because the Government no longer had to prove targeting.                 Id.

Consequently, the amendment implicated the Ex Post Facto Clause.

Id. at 1385-86.

     Although this circuit has used the “target” language in

upholding the adjustment, see, e.g., United States v. Leonard, 61

F.3d 1181, 1188 (5th Cir. 1995); United States v. Scurlock, 52 F.3d

531, 541-42 (5th Cir. 1995), unlike the Eighth Circuit, we have not

required a specific “targeting” of a vulnerable victim beyond the

requirement that the defendant knew or should have known of the

vulnerability.

     The Third Circuit, which had not addressed whether specific

targeting was required, followed the First, Second, and Ninth

Circuits   in    holding   that   §       3A1.1   contained   no   targeting

requirement.     United States v. Cruz, 106 F.3d 1134, 1138-39 (3rd

Cir. 1997); see also United States v. Hershkowitz, 968 F.2d 1503,

1506 (2d Cir. 1992)(declining to impose a specific targeting

requirement); United States v. O’Brien, 50 F.3d 751, 755 (9th Cir.

1995)(same); United States v. Gill, 99 F.3d 484, 488 (1st Cir.

1996)(holding in a post-amendment case that the pre-amendment

guideline did not contain a targeting requirement).

     We hold that the amendment does not implicate the Ex Post


                                      5
Facto Clause because there is no authority requiring targeting in

this circuit, see Cruz, 106 F.3d at 1139, and because Amendment 521

clarified that the guideline language itself does not contain such

a requirement.

b. Who was Burgos’s vulnerable victim?

     Burgos argues that the district court clearly erred when it

determined that the insurers were vulnerable victims.                     Burgos

misconstrues the district court’s ruling.               The insurers are not,

and could not have been found to be, vulnerable victims.             In making

its findings, the district court stated, “I find that . . . the

patients were victims along with the insurance companies and they

were vulnerable victims.”      We understand the court to have found,

first, that the victims of the offense included not only the

insurers but also the patients, and second, that the patients were

unusually vulnerable. The district court thus adopted the findings

of the Presentence Report (“PSR”) that Burgos’s patients were

unusually vulnerable because of their mental conditions.

     Burgos does not contest the finding that his patients were

especially vulnerable or that he knew that they were vulnerable.

Rather, his argument presumes that they were not the victims of his

crimes.    However, a reasonable fact finder could conclude that the

patients were the victims of Burgos’s fraudulent scheme. They were

often admitted to the hospital needlessly or their stays in the

hospital    were   extended   beyond       what   was   necessary   and   their

insurance companies were billed for treatment not given.             Further,

the patients’ treatment benefits were often exhausted by the time


                                       6
of their discharge. In some cases, patient benefits were exhausted

for a life-time; therefore, any future treatment needs would not be

covered under their current policy. We therefore conclude that the

district court did not clearly err in applying the vulnerable

victim adjustment in calculating Burgos’s guideline range.

                            CONCLUSION

     Having reviewed the record, relevant authority, the briefs and

argument of counsel, we find no other error assigned by Burgos

merits reversal.

     We therefore affirm Burgos’s conviction and sentence.

     AFFIRM.




                                7